                           Case 15-16978-PDR          Doc 90     Filed 07/14/20     Page 1 of 3




              ORDERED in the Southern District of Florida on July 14, 2020.




                                                                     Paul G. Hyman, Jr.,Judge
                                                                     United States Bankruptcy Court
_____________________________________________________________________________

                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                        FORT LAUDERDALE DIVISION

                                                                                     CASE NO.: 15-16978-BKC-PGH
                                                                                  PROCEEDING UNDER CHAPTER 13

     IN RE:

     JULIO C GURREA
     XXX-XX-6534
     CORAL GURREA
     XXX-XX-1047

     _____________________________/
     DEBTORS

                   ORDER GRANTING TRUSTEE'S MOTION TO DEVIATE FROM PLAN (DE# 86)

         THIS CAUSE came to be heard on the July 6, 2020 Consent Calendar without opposition on Robin R.
     Weiner, Standing Chapter 13 Trustee's ("Trustee") Motion to Deviate from Plan ("Motion"), and based on
     the record, it is
         ORDERED:

        1. The Trustee's Motion is GRANTED.

        2. The Trustee is directed to disburse funds specified in the Motion allocated to Ocwen Loan Servicing ,
           LLC ("Creditor") to pay administrative, secured, and priority creditors more quickly (if applicable)
           and to increase the amount paid to allowed general unsecured creditors by the balance due Creditor
           for the remainder of the Plan term.
                   Case 15-16978-PDR       Doc 90     Filed 07/14/20   Page 2 of 3
                                                            ORDER GRANTING MOTION TO DEVIATE FROM PLAN
                                                                              CASE NO.: 15-16978-BKC-PGH

   3. The Debtors shall continue making payments under the Plan until further Order of this Court, if
      applicable.

                                                ###

ORDER SUBMITTED BY:

ROBIN R. WEINER, ESQUIRE
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 559007
FORT LAUDERDALE, FL 33355-9007
954-382-2001

COPIES FURNISHED TO:

DEBTORS
JULIO C GURREA
CORAL GURREA
8322 SW 44TH PLACE
DAVIE, FL 33328-2969

ATTORNEY FOR DEBTORS
ROBERT SANCHEZ, ESQUIRE
355 W 49TH STREET
HIALEAH, FL 33012

CREDITOR
OCWEN LOAN SERVICING, LLC
1661 WORTHINGTON ROAD
SUITE 100
WEST PALM BEACH, FL 33409

ADDITIONAL CREDITORS
RONALD FARIS, PRESIDENT
1661 WORTHINGTON ROAD SUITE 100
OCWEN LOAN SERVICING, LLC
WEST PALM BEACH, FL 33409

CORPORATION SERVICE COMPANY
R/A OCWEN LOAN SERVICING, LLC
1201 HAYS STREET
TALLAHASSEE, FL 32301
                 Case 15-16978-PDR   Doc 90   Filed 07/14/20   Page 3 of 3
                                                    ORDER GRANTING MOTION TO DEVIATE FROM PLAN
                                                                      CASE NO.: 15-16978-BKC-PGH

OCWEN LOAN SERVICING, LLC
C/O BANKRUPTCY DEPARTMENT
POB 24605
WEST PALM BEACH, FL 33416-4605

ROBIN R. WEINER IS DIRECTED TO SERVE COPIES OF THIS ORDER UPON THE PARTIES
LISTED AND FILE A CERTIFICATE OF SERVICE.
